UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7723



TYRONE DELANO GILLIAM, JR.,

                                              Plaintiff - Appellant,

          versus

MORUGI MUNGAI, M.D.; DR. MEILLER, Psychia-
trist; PAUL KNIGHT, Case Management Counselor;
KEVIN KNIGHT, Psychiatrist,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M.J. Garbis, District Judge. (CA-94-3096)

Submitted:   January 11, 1996             Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Tyrone Delano Gilliam, Jr., Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Gilliam v. Mungai, No. CA-94-3096 (D. Md. Sept. 13, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2